 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
10
11   JAVIER ROSALES,                        ) CASE NO. CV-20-06532-DMG(GJS)
                                            )
12
             Plaintiff,                     ) [PROPOSED] ORDER
13                                          ) AWARDING ATTORNEY’S
14
                 v.                         ) FEES AND COSTS PURSUANT
                                            ) TO THE EQUAL ACCESS TO
15                                          ) JUSTICE ACT, 28 U.S.C.
16   ANDREW M. SAUL,                        ) § 2412(d), AND COURT COSTS
     COMMISSIONER OF SOCIAL                 ) PURSUANT TO
17   SECURITY,                              ) 28 U.S.C. § 1920
18                                          )
             Defendant                      )
19
20         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
21
     IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
22
23   Justice Act in the amount of SIX-THOUSAND ONE-HUNDRED DOLLARS and
24
     NO CENTS ($6,100.00), as authorized by 28 U.S.C. § 2412(d), and Court costs in
25
26   ///

27   ///
28




                                              -1-
 1   the amount of FOUR-HUNDRED DOLLARS and NO CENTS, pursuant to 28
 2
     U.S.C. § 1920, subject to the terms of the Stipulation.
 3
 4   Dated: July 2, 2021
                                      ___________________________________
 5
                                      GAIL J. STANDISH
 6                                    UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              -2-
